Citation Nr: 1341000	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether a March 1989 rating decision which denied entitlement to service connection for a right knee disability should be reversed or revised on the grounds of clear and unmistakable error (CUE).

2.  Whether a March 1989 rating decision which denied entitlement to service connection for a left knee disability should be reversed or revised on the grounds of CUE.  

3.  Entitlement to a higher initial rating for a right knee disability, status post total right knee replacement, evaluated as 30 percent disabling from September 1, 2011 to May 6, 2012.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 1988.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The issues have been recharacterized to comport with the evidence of record.  

A hearing on the CUE claims was held before the undersigned Veterans Law Judge on March 12, 2013.  The hearing transcript is of record.   

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The evidence reasonably raises the question of entitlement to a TDIU, as the Veteran asserts that he is unable to work because of right knee pain.  The issue of TDIU must therefore be adjudicated as part and parcel of the claim for an increased rating for the service-connected right knee disability.    

The issues of entitlement to TDIU and an increased rating for the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1989 rating decision denied service connection for right and left knee disabilities on the grounds that they pre-existed the Veteran's service and were not aggravated by his service.

2.  The decision erroneously applied an analysis for a pre-existing condition to the Veteran's left knee disability, when there is no indication that the Veteran had a pre-existing left knee disability.  

3.  The decision erroneously found that a pre-existing right knee disability was not aggravated as a result of the Veteran's service, when in fact it clearly increased in severity during his service.  

4.  There was no clear and unmistakable evidence in March 1989 that the aggravation of the pre-existing right knee disability was due to the natural progress of the disease.  

5.  Were it not for these errors, service connection for right and left knee disabilities would have been warranted from July 30, 1988, the day after the Veteran's separation from service.  

CONCLUSIONS OF LAW

1.  There was CUE in the March 1989 decision to deny service connection for a right knee disability; an effective date of July 30, 1988, for the award of service connection for a right knee disability is warranted.  38 U.S.C.A. § 5109A (West 2002); 38 U.S.C. § 311 (West 1988); 38 C.F.R. § 3.105(a) (2013); 38 C.F.R.            §§ 3.304 (1988).  

2.  There was CUE in the March 1989 decision to deny service connection for a left knee disability; an effective date of July 30, 1988, for the award of service connection for a left knee disability is warranted.  38 U.S.C.A. § 5109A (West 2002); 38 U.S.C. § 311 (West 1988); 38 C.F.R. § 3.105(a) (2013); 38 C.F.R. §§ 3.304 (1988).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA do not apply to a claim based on a previous decision having been the result of CUE, and will not be further discussed.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).

Law and Regulations

Previous determinations which are final and binding, including degree of disability and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

A three-pronged test determines whether there was CUE in a prior final decision.  First, "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The error must have been outcome determinative and based upon the evidence of record at the time of the original decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  

Facts

The Veteran underwent a right knee meniscectomy at age 15.  He subsequently made a full recovery and went on to win several state high school track championships at a variety of distances.  

A July 1982 entrance examination noted no left knee abnormalities, but laxity of the medial meniscus of the right knee was observed.  The Veteran subsequently underwent a comprehensive evaluation of the right knee.  He reported no current problems with the right knee, and advised the physician that he had won several track championships after his right meniscectomy.  A physical examination showed full range of motion, with medial and anterior cruciate laxity.  An X-ray of the knee was normal.  The diagnosis was "status post medial meniscus," and the Veteran was cleared for entry into service.  

In February 1983, the Veteran reported hearing a "pop" in his right knee during basic training, followed by two days of pain.  A physical evaluation was normal with the exception of tenderness to palpation in the lateral aspect of the knee.  The diagnosis was right knee strain.  

In November 1983, the Veteran twisted his left knee playing football.  There was pain upon palpation of the patella, and along the medial and lateral aspects of the left knee.  There was also questionable "click" with McMurray's testing, and mild valgus laxity.  An X-ray was normal, and the Veteran was diagnosed with left knee strain.  

Subsequent service treatment records document a multitude of additional injuries to both knees, with steadily increasing chronic residuals.   Notable examples include a sprained right medial collateral ligament in 1984, requiring physical therapy, and a February 1986 left knee arthroscopy with plica removal.    

On orthopedic evaluation in March 1988, "severe bilateral chondromalacia patella" was diagnosed.  The Veteran's symptoms included bilateral retropatellar pain, positive patellar grind, quadriceps inhibition, and medial joint line tenderness bilaterally.  He continued to experience bilateral knee pain upon physical training and stair climbing.  

A Medical Evaluation Board (MEB) was convened in April 1988, which recommended referral to a  Physical Evaluation Board (PEB).  Notably, the MEB report indicated that the Veteran's bilateral chondromalacia patella did not exist prior to service.

The June 1988 PEB report found that the Veteran was unfit for service because of his knee disabilities; discharge was recommended.  A 10 percent disability evaluation was awarded for bilateral chondromalacia patella; a noncompensable evaluation was assigned to the Veteran's patellofemoral pain, as it "existed prior to service."  

The Veteran was discharged in July 1988.  Approximately two months later, in September 1988, he filed for service connection for his knee disabilities.  During a February 1989 VA examination, the history of preservice right knee surgery, subsequent state track championships, and in-service right and left knee injuries were noted and discussed.  The Veteran's post-service employment as a nurse's aide had been unsuccessful due to knee pain with prolonged standing and walking.  A physical examination showed full range of motion and no other abnormalities, with the exception of crepitus in the right knee upon passive range of motion.  X-rays of the knees were normal.  The examiner diagnosed bilateral chrondromalacia patella, and status post right knee surgery prior to entry into service.  

A March 1989 rating decision denied entitlement to service connection for bilateral chrondromalacia patella, noting a history of preservice right knee surgery and the findings of ligament laxity in the right knee upon entry into service, as well as the findings of the VA examiner that there was " no objective indication of disability with the only positive finding being crepitation on passive motion of the right patella, none on the left."  The decision concluded that a permanent knee disability was not shown, and that an aggravation of the pre-existing right knee disability was not shown by the evidence of record.  The Veteran did not appeal the decision, and it became final.   38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

Service connection for right and left knee disabilities was subsequently awarded in a May 2011 rating decision.  An effective date of March 19, 2010, was assigned.  

The Veteran argues that there was CUE in the March 1989 rating decision because he did not have a pre-existing disability of either knee.  He asserts that the many track championships he won after his right meniscectomy is evidence that he made a full and complete recovery with no chronic right knee residuals.  He also points to the July 1982 service treatment record showing "no problems with the knee now," and the MEB and PEB findings that bilateral chondromalacia patella did not exist prior to service as evidence in support of his motion.

Analysis

Under the applicable regulations at the time of the March 1989 rating decision, the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304 (1988).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Id.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  Id.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Id.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1988); 38 C.F.R. § 3.306 (1988).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Id.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

Although the March 1989 rating decision denied entitlement to service connection for a left knee disability on the grounds that the disability pre-existed the Veteran's service and was not aggravated as a result of service, in fact there were no left knee defects or disorders noted at the time of the examination, acceptance and enrollment for service.  He is therefore presumed sound upon entry to service with respect to the left knee and the presumption of soundness is not rebutted with respect to that knee.  

The erroneous application of the standards for a pre-existing disability to the Veteran's left knee disability is undebatable, and of the sort which would have manifestly changed the outcome had it not been made, as the Veteran clearly incurred a left knee disability during service as a result of his many left knee injuries.  Thus, there was CUE in the March 1989 decision denying service connection for the Veteran's left knee disability.  Revision of the March 1989 decision to deny service-connected benefits for the left knee disability is warranted.  

Conversely, the evidence establishes that the Veteran did have a pre-existing right knee disability upon entrance into service.  Although he clearly made an excellent recovery from his preservice right medial meniscectomy and won several state track championships, and although the MEB and PEB reports found that the Veteran's right chondromalacia patella did not pre-exist his service, the fact remains that laxity of the medial meniscus and medial and anterior cruciate ligaments was observed upon his entry into service.  As there were right knee defects noted upon examination, acceptance and enrollment into service, the presumption of soundness does not attach to the right knee.  

However, the pre-existing right knee disability clearly underwent an increase in severity during the Veteran's service, as evidenced by the multitude of right knee injuries reported during service and the MEB and PEB findings of right chondromalacia patella so severe that discharge from service was warranted.  Aggravation of the pre-existing right knee disability is established.  38 U.S.C. § 353 (1988); 38 C.F.R. § 3.306 (1988).  

The March 1989 rating decision concluded that the Veteran's right knee disability was not aggravated during service because there were only mild findings of disability upon examination in February 1989.  The rating decision did not discuss any of the service treatment records showing many right knee injuries and progressively worsening symptoms.  Instead, it relied solely on the examination findings in concluding that there was no evidence of aggravation during service.  

The failure to adequately address the presumption of aggravation reflects that the law and regulations extant at the time of the decision were not correctly applied.  This error is undebatable, and of the sort which would have manifestly changed the outcome had it not been made, as the Veteran's pre-existing right knee disability clearly went an increase in severity during service, and there is no clear and unmistakable evidence that the increase was due to the natural progress of the disease.  Thus, there was CUE in the March 1989 decision denying service connection for the Veteran's right knee disability.  Revision of the decision to deny service-connected benefits for the right knee disability is warranted.  


ORDER

The motion to revise the March 1989 rating decision denying service connection for a right knee disability on the basis of CUE is granted; an effective date of July 30, 1988, for the award of service connection for a right knee disability is granted.  

The motion to revise the March 1989 rating decision denying service connection for a left knee disability on the basis of CUE is granted; an effective date of July 30, 1988, for the award of service connection for a left knee disability is granted.    


REMAND

A March 2012 rating decision assigned a 30 percent disability evaluation for status post right knee replacement, effective September 1, 2011.  In April 2012, the Veteran filed a notice of disagreement (NOD) with the 30 percent disability evaluation.  No statement of the case (SOC) has been issued regarding the appeal.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate action is to remand the issue to the agency of original jurisdiction for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

On May 6, 2012, the Veteran was awarded a temporary total rating for the right knee disability based on the need for convalescence.  A rating of 60 percent was established for the right knee disability on November 1, 2012.  60 percent is the maximum schedular disability evaluation for status post right knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, the issue on appeal is whether the Veteran is entitled to a disability rating higher than 30 percent from September 1, 2011, to May 6, 2012.  

Appropriate notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R.                § 3.159(b), advising the Veteran of the type of evidence needed to substantiate a claim for a TDIU.  He must also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claim folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran and his representative must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claim file.

2.  Schedule the Veteran for a VA examination in connection with his claim for a TDIU.  The claim folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which all of the Veteran's service-connected disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Issue a SOC for the issue of entitlement to a higher initial rating for status post right knee replacement from September 1, 2011, to May 6, 2012, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


